DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                              JIMMY SMITH,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

        Nos. 4D12-3812, 4D12-3813, 4D12-3814 and 4D12-4174

                               [July 23, 2014]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Bernard I. Bober, Judge; L.T. Case
Nos. 11-7157 CF10A, 11-4222 CF10A, 08-5742 CF10A and 08-5817
CF10B.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, C.J.

    In this consolidated appeal, Jimmy Smith challenges the denial of his
motion to correct illegal sentence filed pursuant to Rule 3.800(b)(2) of the
Florida Rules of Criminal Procedure.1 We reverse because the trial court
failed to continue Smith’s youthful offender designation. See Yegge v.
State, 88 So. 3d 1058, 1059–60 (Fla. 2d DCA 2012); see also § 958.14
Fla. Stat. (2009).

  In 2008, Smith was charged with two counts of burglary of a dwelling
and two counts of grand theft in two different cases. Smith pled no


   1   Smith’s appeals stem from convictions in four separate cases: two counts
of burglary of a dwelling and two counts of grand theft (4D12-3813, 4D12-
3814); robbery with a firearm (4D12-4174); and burglary of an unoccupied
dwelling and grand theft (4D12-3812).
contest to all of the charges and the trial court withheld adjudication and
sentenced him to concurrent youthful offender probation terms.

   Thereafter, Smith twice violated his probation. It is the second
violation that is relevant to this appeal. On that occasion, Smith was
charged with violating the terms of his probation by, among other things,
committing new law violations. Smith pled guilty to the new charges and
admitted to violating the terms of his probation. With regard to the
underlying charges that were subject to the youthful offender sentence,
the trial court adjudicated Smith guilty, revoked his probation and
youthful offender status, and imposed concurrent state prison
sentences—fifteen years for each burglary and five years for each grand
theft. The trial court also imposed state prison sentences for the new law
violations.

   Smith filed a motion to correct sentencing error pursuant to Florida
Rule of Criminal Procedure 3.800(b)(2). In his motion, Smith argued that
he was entitled to retain his youthful offender status as to his original
charges even though the court revoked his probation. Smith also argued
that the written sentencing order failed to reflect the correct credit for
time served on one of his charges. The trial court granted Smith’s
motion to correct the credit for time served but denied Smith’s request to
reinstate his youthful offender status. This appeal follows.

    “‘Because a motion to correct a sentencing error involves a pure issue
of law, our standard of review is de novo.’” Salter v. State, 77 So. 3d 760,
764 (Fla. 4th DCA 2011) (quoting Kittles v. State, 31 So. 3d 283, 284 (Fla.
4th DCA 2010)). Smith argues that the trial court erred by revoking his
youthful offender status as to his original charges because once a
defendant is designated a youthful offender, that status cannot be
revoked. Relying on Rogers v. State, 972 So. 2d 1017 (Fla. 4th DCA
2008), the State counters that Smith’s youthful offender status could be
revoked once Smith was charged with and convicted of three new
substantive offenses. We reject the State’s reading of Rogers and point to
our subsequent decision in St. Cyr v. State, 106 So. 3d 487, 489 (Fla. 4th
DCA 2013).

   When a defendant violates his youthful offender probation by
committing a substantive violation,2 the court is not bound to “‘the usual
youthful offender sentence of six years or less’” and “can impose up to

   2   A substantive violation “refers exclusively to a violation premised on the
commission of a separate criminal act.” State v. Meeks, 789 So. 2d 982, 989
(Fla. 2001).

                                       2
the statutory maximum for the underlying offenses.” Smith v. State, 109
So. 3d 1180, 1181 (Fla. 1st DCA 2013) (quoting Lee v. State, 67 So. 3d
1199, 1202 (Fla. 2d DCA 2011)). However, once a trial court imposes a
youthful offender sentence, “‘it must continue that status upon
resentencing after a violation of probation or community control.’” St.
Cyr, 106 So. 3d at 489 (quoting Blacker v. State, 49 So. 3d 785, 788 (Fla.
4th DCA 2010)).

   We find further support for our conclusion in the Second District’s
factually analogous decision in Yegge, 88 So. 3d 1058. In Yegge, the
defendant was placed on youthful offender probation for armed burglary
and manufacture of marijuana. Id. at 1059. The defendant committed a
substantive violation of his youthful offender probation when he was
subsequently arrested and charged with cocaine possession. Id. The
defendant pled guilty to the new charge and the trial court revoked his
probation, revoked his youthful offender status, and sentenced him to
ten years in prison for the original armed burglary charge. Id. The
Second District reversed, holding that although the ten-year prison
sentence was legal, the trial court was required to maintain the
defendant’s youthful offender status upon resentencing. Id. at 1059–60.

    Although the trial court in this case was not required to sentence
Smith to a youthful offender sentence of six years or less on his original
offenses, under St. Cyr and Yegge, it was error to revoke his youthful
offender status. A youthful offender designation carries certain benefits
within the criminal justice system that are not available to non-youthful
offender prisoners. Yegge, 88 So. 3d at 1060 (citing Christian v. State, 84
So. 3d 437, 443 (Fla. 5th DCA 2012); Lee, 67 So. 3d at 1202 n.1;
Blacker, 49 So. 3d at 787 n.2). Accordingly, we reverse and remand for
the trial court to reinstate Smith’s youthful offender status as to his
original charges.

   Reversed and Remanded.

WARNER and MAY, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3